                           Case 1:17-cv-01709-EPG Document 41 Filed 12/14/18 Page 1 of 5


                     1   FRANK M. PITRE (SBN 100077)
                         fpitre@cpmlegal.com
                     2   JULIE L. FIEBER (SBN 202857)
                         jfieber@cpmlegal.com
                     3   DONALD J. MAGILLIGAN (SBN 257714)
                         dmagilligan@cpmlegal.com
                     4   COTCHETT, PITRE & McCARTHY, LLP
                         San Francisco Airport Office Center
                     5   840 Malcolm Road
                         Burlingame, CA 94010
                     6   Telephone: (650) 697-6000
                         Facsimile: (650) 697-0577
                     7
                         D. GREG DURBIN (SBN 81749)
                     8   greg.durbin@mccormickbarstow.com
                         TIMOTHY J. BUCHANAN (SBN 100409)
                     9   tim.buchanan@mccormickbarstow.com
                         MCCORMICK, BARSTOW, SHEPPARD, WAYTE &
                    10   CARRUTH LLP
                         7647 N. Fresno Street
                    11   Fresno, CA 93720
                         Telephone: (559) 433-1300
                    12   Facsimile: (559)433-2300
                    13   Attorneys for Plaintiffs
                    14
                                                        UNITED STATES DISTRICT COURT
                    15
                                                       EASTERN DISTRICT OF CALIFORNIA
                    16
                                                              FRESNO DIVISION
                    17

                    18   E.&J. GALLO WINERY, a California             CASE NO. 1:17-CV-01709-EPG
                         corporation; GALLO GLASS COMPANY, a
                    19
                         Nevada Corporation;                          JOINT SUBMISSION REGARDING CASE
                    20                                                SCHEDULE
                                         Plaintiffs,
                    21
                                  v.
                    22
                         STRATEGIC MATERIALS, INC., a
                    23
                         Delaware corporation;
                    24
                                         Defendant.
                    25

                    26

                    27

                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                          JOINT SUBMISSION REGARDING CASE SCHEDULE; CASE NO. 1:17-CV-01709-EPG
                              Case 1:17-cv-01709-EPG Document 41 Filed 12/14/18 Page 2 of 5


                     1            Pursuant to the Court’s November 19, 2018 Status Conference and subsequent Minute
                     2   Order (ECF No. 40), Plaintiffs E. & J. Gallo Winery and Gallo Glass Company (collectively,
                     3   “Gallo” or “Plaintiffs”), and Defendant Strategic Materials, Inc. (“SMI” or “Defendant”) jointly
                     4   submit their following respective proposals to revise the case schedule.
                     5            At the November 19 Status Conference, the parties proposed an extended case schedule to
                     6   accommodate mediation. In response, the Court extended the deadline for non-expert discovery
                     7   from January 15, 2019 to March 15, 2019, but declined to address the other deadlines at that time,
                     8   instead ordering that parties submit a final proposal after mediation had been scheduled and no
                     9   later than December 14, 2018. The parties have now agreed to mediation on February 7, 2019, and
                    10   are currently finalizing retention of their agreed mediator.
                    11            Subsequently, despite good faith meet and confer efforts, the parties have been unable to
                    12   agree on a schedule going forward, so respectfully submit the following proposed schedules.
                    13   1.       GALLO’S PROPOSAL
                    14            Gallo proposes to keep the existing trial date but adjust internal schedules in accord with
                    15   the dates agreed to previously by SMI. While sensitive to the Court’s concerns that the prior
                    16   proposal allowed insufficient time for pre-trial motions, Gallo nonetheless urges the Court to keep
                    17   the existing trial date and adopt its proposed schedule for at least the following two reasons:
                    18            First, SMI and Gallo previously agreed on this schedule in their November 12, 2018 Joint
                    19   Discovery Status Report submitted to this Court.
                    20            Second, Gallo needs this dispute resolved as soon as possible because, on October 30,
                    21   2018, SMI unilaterally raised the prices it was charging Gallo by amounts ranging from 23% to
                    22   77%. That unilateral price increase is difficult to reconcile with SMI’s profession, below, that
                    23   postponement of trial and discovery are needed to avoid “inflaming the dispute.” Understandably,
                    24   Gallo needs predictability and protection from arbitrary price increases going forward in this
                    25   business relationship. SMI’s new proposal sets no trial date while extending fact discovery an
                    26   additional three months. Given SMI’s control of cullet supplies, this guarantees SMI profits in
                    27   excess of those allowed by the parties’ existing contract to Gallo’s detriment.
                    28            For these reasons, Gallo proposes the following schedule:
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                         JOINT SUBMISSION REGARDING CASE SCHEDULE; CASE NO. 1:17-CV-01709-EPG                                   1
                           Case 1:17-cv-01709-EPG Document 41 Filed 12/14/18 Page 3 of 5


                     1

                     2                Event         Current         Joint Proposal      Gallo’s Proposal
                                                  Deadline per      Per November
                     3                             March 26,           12, 2018
                                                      2018            Discovery
                     4                             Scheduling       Status Report
                                                  Conference
                     5                               Order
                     6            Nonexpert       January 15,
                                  Discovery                        March 15, 2019      March 15, 2019
                     7                            2019
                                  Cutoff
                     8
                                  Expert          January 25,
                     9            Disclosure      2019             March 29, 2019      March 29, 2019

                    10
                                  Rebuttal        February 25,
                    11            Expert                           April 26, 2019      April 26, 2019
                                                  2019
                                  Disclosure
                    12

                    13
                                  Expert
                                  Discovery       March 25,        May 24, 2019        May 24, 2019
                    14
                                  Cutoff          2019

                    15

                    16            Dispositive
                                  Motion          May 9, 2019      July 8, 2019        July 8, 2019
                    17            Filing
                                  Deadline
                    18

                    19            Pretrial        September 5,     September 5,        September 5, 2019
                                  Conference      2019             2019
                    20
                                  Jury Trial      November 5,      November 5,         November 5, 2019
                    21                            2019             2019
                    22
                                Responding to SMI’s arguments below, Gallo submits that the mediation is no reason to
                    23
                         delay trial. As the Court knows, often parties benefit from having a date certain for trial and the
                    24
                         facts learned through discovery in order to achieve sufficient focus and motivation to resolve
                    25
                         disputes through mediation.
                    26
                                Finally, given that the parties previously agreed to the above proposed schedule, Gallo is
                    27
                         confident that SMI and its highly capable counsel can still meet those deadlines.
                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                         JOINT SUBMISSION REGARDING CASE SCHEDULE; CASE NO. 1:17-CV-01709-EPG                                  2
                              Case 1:17-cv-01709-EPG Document 41 Filed 12/14/18 Page 4 of 5


                     1   2.       SMI’S PROPOSAL
                     2

                     3                 Event                         Current Deadline                       SMI’s Proposal

                     4    Nonexpert Discovery Cutoff           March 15, 20191                      June 14, 2019

                     5    Expert Disclosure                    January 25, 2019                     June 28, 2019

                     6    Rebuttal Expert Disclosure           February 25, 2019                    July 26, 2019
                     7    Expert Discovery Cutoff              March 25, 2019                       August 23, 2019
                     8    Dispositive Motion Filing            May 9, 2019                          October 9, 2019
                     9    Deadline
                    10    Pretrial Conference                  September 5, 2019                    TBD
                    11    Jury Trial                           November 5, 2019                     TBD
                    12

                    13            At the November 19, 2019 Status Conference, the Court declined to adopt the parties’ full
                    14   schedule presented at that time so that mediation first could be scheduled and a new case schedule
                    15   then presented to the Court for consideration in light of the finally-agreed mediation date. The
                    16   Court also left open the possibility of re-visiting the date for conclusion of non-expert discovery
                    17   once mediation had actually been scheduled. Re-visiting the date for conclusion of non-expert
                    18   discovery is now warranted.
                    19            Gallo’s proposal is the same that the parties submitted in November before they had been
                    20   able to schedule mediation. With mediation now scheduled to take place on February 7, 2019,
                    21   Gallo’s proposed deadline for non-expert discovery (March 15) comes so close on the heels of
                    22   mediation that the parties will effectively be required to engage in expensive, distracting, and
                    23   potentially unnecessary fact discovery whilst simultaneously attempting to mediate a resolution of
                    24   the present business dispute. This is not in keeping with the very purpose of mediation—to resolve
                    25   the dispute without further litigation and the attendant imposition on the parties’ and the Court’s
                    26   resources—and risks potentially inflaming the dispute at a time when the opposite outcome is
                    27
                                  1
                    28                    The Court’s Minute Order (Dkt. No. 40) re-scheduled the deadline for non-expert discovery from
       ♼                 January 15, 2019 to March 25.
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                         JOINT SUBMISSION REGARDING CASE SCHEDULE; CASE NO. 1:17-CV-01709-EPG                                              3
                           Case 1:17-cv-01709-EPG Document 41 Filed 12/14/18 Page 5 of 5


                     1   being sought. SMI’s proposal, in contrast, would permit the parties to engage in good-faith
                     2   mediation and still have sufficient time post-mediation (in the event mediation is unsuccessful) to
                     3   complete fact discovery. SMI respectfully submits that this scenario is most likely to lead to a
                     4   successful mediation and peaceable resolution of this dispute.
                     5          SMI’s proposal would require re-scheduling by the Court of the pre-trial conference and
                     6   trial. The parties’ proposed schedule in November attempted to preserve the present pre-trial
                     7   conference and trial dates, but only by compressing the time frame between the dispositive motion
                     8   filing deadline and the pre-trial conference. The Court explicitly instructed that the original time
                     9   frame between these two dates was required. Accordingly, even under the parties’ schedule
                    10   proposed in November (that Gallo now repeats), the pre-trial conference and trial dates will need
                    11   to be revised. SMI’s proposal, in contrast, preserves the original time frame between dispositive
                    12   motions and the pre-trial conference.
                    13

                    14   Dated: December 14, 2018                COTCHETT, PITRE & McCARTHY LLP
                    15
                                                                 By:    /s/ Julie L. Fieber
                    16                                                  JULIE L. FIEBER
                    17                                           Attorneys for Plaintiffs E. & J. Gallo Winery &
                                                                 Gallo Glass Company
                    18
                         Dated: December 14, 2018                GIBSON, DUNN & CRUTCHER LLP
                    19

                    20                                           By:     /s/ Spencer Ririe
                                                                        SPENCER RIRIE
                    21                                                  JASON LO
                    22                                           Attorneys for Defendant Strategic Materials, Inc.
                    23

                    24

                    25

                    26

                    27

                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                         JOINT SUBMISSION REGARDING CASE SCHEDULE; CASE NO. 1:17-CV-01709-EPG                                   4
